Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mark Polyakov on 7/27/2022.

The application has been amended as follows:

Claim 1
In claim 1, line 14, the phrase -20-40% by weight- has been changed to the phrase -greater than 30% to 50% by weight-

Reasons for Allowance
Claims 1-2 and 5-11 are allowed.

The following is an examiner’s statement of reasons for allowance: The closest prior Loccufier et al (US 2009/0326091) and Nakajima (US 2010/0239777) do not disclose the inkjet ink comprising triethylene glycol divinyl ether in an amount greater than 30% to 50% by weight, a tri- of higher functionality (meth)acrylate monomer and less than 10% by weight of mono- and di-functional monomers in combination with the other limitations of the claims.
The Burns Declaration provided by the Applicants shows criticality for the inkjet ink in regard to low migration of ink components due to comprising triethylene glycol divinyl ether in the claimed amount, a tri- of higher functionality monomer and less than 10% by weight of mono- and di-functional monomers. Therefore, it would not be obvious for one of ordinary skill in the art to arrive at the claimed amount of mono- and di-functional monomers, the claimed tri- or higher functionality monomer and the claimed amount of triethylene glycol divinyl ether.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SATHAVARAM I REDDY whose telephone number is (571)270-7061. The examiner can normally be reached Monday-Friday 9:00 AM-6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571)-272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SATHAVARAM I REDDY/Examiner, Art Unit 1785                                                                                                                                                                                                        
/CHRISTOPHER M POLLEY/Primary Examiner, Art Unit 1785